DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 06/23/2022 has been entered and fully considered. Claims 28-45 remain pending in the application, where the independent claims have been amended. 

Response to Arguments
2- Examiner has considered applicants’ proposed amendments, and their corresponding remarks, and acknowledges they moot/overcome the 35 USC 112 rejection of the pending claims as set forth in the non-final office action mailed on 2/24/2022. The above rejections are therefore withdrawn.
3- The 35 USC 101 rejections are held in abeyance under the DSMER Pilot Program.
4- Moreover, Applicant’s amendments and their corresponding, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejection have been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Fukuhara (PGPUB 20030184736), in addition to Lin.



    PNG
    media_image1.png
    557
    556
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 101

5- 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6- Claims 39-44 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
An invention is patent eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[laws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLSBanklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, our inquiry focuses on the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” {id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 191 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now common place that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The Office recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”), 84 Fed. Reg. 50. Under that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim recites a judicial exception and does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See generally Memorandum.
Analysis
Applying the guidance set forth in the Memorandum, it is concludes that claims 40-44 and 39 do not recite patent-eligible subject matter.

(STEP 1): Claim 40 is directed to a method of designing a two-dimensional diffraction grating for a phase-stepping measurement system for determining an aberration map for a projection system, the method comprising: selecting a general geometry for the… grating; and selecting values for the least one parameter that result … to control contributions to a harmonic of a phase stepping signal.  
Accordingly, the step appears to merely be a computing step, which, similarly to the rest of the claim, amounts to nothing more than a mathematical relationship that is obtained via data processing. 
	Independent Claim 40 appears still to be ineligible under 101, since:

(Revised STEP 2A) Prong One—Directed to a Judicial Exception
The Memorandum instructs us first to determine whether each claim recites any judicial exception to patent eligibility. 84 Fed. Reg. at 54. The Memorandum identifies three judicially-excepted groupings: (1) mathematical concepts, (2) certain methods of organizing human activity such as fundamental economic practices, and (3) mental processes. Id. at 52. We primarily focus here on the third grouping—mental processes. 
	Although the Specification describes the invention as directed to a structure that Applicant refers to as a two-dimensional diffraction grating, designed for a phase-stepping measurement system for determining an aberration map for a projection system, claims 40-44 and 39 are not directed to such a structure, but to methods and a system for its design. These design methods and system are directed to the abstract concept of mental processes, wherein the selecting steps merely present obtaining/considering information about a geometrical parameter that will be processed, in view of reaching an intended optical result, so as to determine a final design. Appellant’s design process is analogous to an engineer designing, for instance, the structure of a house to stand up to a hurricane and a flood by selecting a preliminary design composed of two-by-fours, trusses, and other structures needed to hold up the roof and keep the house from falling down, based on the known ability of the various lumber structures to bear weight, determining the performance factor for the preliminary design withstanding the force of hurricane winds and the performance factor for the preliminary design withstanding flood waters, summing both performance factors, and then determining a final design capable of withstanding both a hurricane and a flood by reviewing and resetting the placement of the various structures in the basic design. These are mental steps whether they are performed on a computer or in one’s mind.
	
	With regard to claim 40, in particular, each of the selecting steps is recited at a high level of generalization and merely selects a parameter to be used in the process of a grating design. As such, these steps, including the steps of (1) “selecting a general geometry… having at least one parameter” and (2) “selecting values for the …parameter … to control contributions to a… signal” are mental steps directed to a mental process, recited at a high level of generalization and merely provide information, as a result of reasoning, observation, research, or calculation, to be used in the process. 
	
	We further note that these steps are similar to other concepts the courts have identified as abstract mental processes. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138 (Fed. Cir. 2016) (methods of logic circuit design, comprising converting a functional description of a level sensitive latch into a hardware component description of the latch); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014) (organizing information through mathematical correlations). In Electric Power Group, our reviewing court explained that concepts of collecting and analyzing information, when broadly claimed, fall within the “realm of abstract ideas”: 
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).
	Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.
See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank,
Nat’l Ass ’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344,1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions,
Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S.
63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). 
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353—54 (Fed. Cir. 2016).


	Dependent claims 39, 41-44 recite additional limitations on the information the selecting steps provide and/or the manner by which the selecting steps are performed. As discussed above, merely limiting the type and/or format of the information selected here does not render the mental process any less abstract. With regard to the manner by which the selecting steps are performed, we note that claims 43-44 point to selecting the values of the parameter that minimize a grating efficiency of (+/-2,0) (0,+/-2) or (+/-1,+/-1) diffraction orders, which is construed as a mathematical operation of function minimizing and, therefore, is an abstract concept. 
	Accordingly, applying the guidance in the Memorandum, we conclude that claims 40-44 and 39 each recite a mental process, and thus recite abstract ideas.


	Revised Step 2A, Prong Two — Practical Application
	Having determined that claims 40-44 and 39 recite the abstract concept of a mental process, we next look to determine whether the claims recite “additional elements that integrate the judicial exception into a practical application.” MPEP § 2106.05(a)-(c), (e)-(h); Memorandum, 84 F.3d at 53—54. Integration into a practical application requires an additional element or a combination of additional elements in the claim to “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.” Memorandum, 84 Fed. Reg. at 53—54; see also id. at 55 (setting forth exemplary considerations indicative that an additional element or combination of elements may have integrated the judicial exception into a practical application).
	Here, we find none. We find that the additional elements claims 40-44 and 39 recite do not integrate the judicial exception into a practical application. Notably, the claims do not recite, and the Specification does not describe, an improvement to the functioning of a measurement system, a lithography system, a computer, or to any other technology or technical field. The claims do not require any step of actually fabricating the grating as, for example, shown in Figure 14, based on one of the final grating designs. Further, and even if the Applicant amends the claims to include processing circuitry for implementing Applicant’s design method, a general computer processing environment comprising for ex. at least one processor, a non-transitory computer readable storage, a network communication module, and optional I/O devices and display, all interconnected via a system bus, such disclosure does not still integrate the mental processes recited in the claims into a practical application. See Memorandum, 84 Fed. Reg. at 55 (setting forth examples in which a judicial exception has not been integrated into a practical application). A fabricating step would be however enough to integrate the judicial exception into a practical application.

	 (STEP 2B) – Inventive Concept
	Because we determine that claims 40-44 and 39 are directed to an abstract idea and they do not include additional elements that integrate the abstract idea into a practical application, we look to whether each claim provides an inventive concept, i.e., adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. Memorandum, 84 Fed. Reg. at 56. Again, we find none. Although the claims recite the intended result of controlling/minimizing/suppressing specific diffraction orders, this effect merely exist in the information upon which the mental process is applied. As such, the minimizing/suppression/control are part of the abstract idea and are not limitations beyond the judicial exception. Further, although other dependent claims recite selecting specific geometric parameters and their values, such steps are merely abstract mathematical concepts, and are not limitations beyond the judicial exception.
	Accordingly, we conclude that method claims 40-44 and 39 are directed to patent ineligible subject matter under 35 U.S.C. § 101. They ensnare the basic idea of creating a product design based on abstract mental processes and do not recite additional elements that integrate those mental processes into a practical application. Further, implementing the abstract idea on a general purpose computer does not transform it into a patentable apparatus; the idea remains a pre-empted mental process. Alice, 573 U.S. 208, 216 (2014) (“We have described the concern that drives this exclusionary principle as one of pre-emption.”) (citing Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[U]pholding the patent ‘would pre-empt use of this approach in all fields, and would effectively grant a monopoly over an abstract idea.’”)). Here, the decision-making processes and design output of the claims are abstract ideas, and the possible use of a general computer does not transform the nature of the abstract decision-making process design output into something that is patent eligible.

	The Examiner suggests the claims to be amended with a step of fabricating the diffraction grating according to the final design.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8- Claims 28-29, 32, 35-36, 38, 40 and 45 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Fukuhara (PGPUB 20030184736).
As to amended claims 28, 40 and 45, Fukuhara teaches a two-dimensional diffraction grating for a phase-stepping measurement system for determining an aberration map for a projection system and its method of designing (Figs. 1-23 and Abstract, ¶ 3, 32-37, even though determining the aberration map is considered here as a mere intended use), the diffraction grating comprising: a substrate provided with a square array of through-apertures (Figs. 8-9, 12, 16-17, 20-21 and annotated Figs. 8b-c; any square arrangement of mask or RP, and its substrate compound 82b, 83b or R in mask RP for ex., can be considered as the claimed square array of openings 82a or 83a, i.e. through apertures), wherein the diffraction grating is transmissive (Figs. 8-9, 12, 18-19); (Claims 40 and 45) the method comprising: selecting a geometry for the two-dimensional diffraction grating, the geometry having at least one parameter (any of the geometrical parameters of the grating/substrate is to considered here); and selecting values for the least one parameter that result in a grating efficiency map for the two-dimensional diffraction grating so as to control contributions to a harmonic of a phase stepping signal (Figs. 9-10, 17-19; Abstract, ¶ 7-8, 46 for ex; the different orders obtained by the gratings); wherein the two-dimensional diffraction grating is transmissive (Figs. 8-9, 12, 18-19).  
As to claim 29, Fukuhara teaches the two-dimensional diffraction grating of claim 28, wherein the substrate comprises: a support layer; a radiation absorbing layer; and the square array of through-apertures extend through both the support layer and the radiation absorbing layer (Fig. 12 and ¶ 64 for ex.).  

As to claims 32, 35-36, 38, Fukuhara teaches the two-dimensional diffraction grating of claim 28, wherein a geometry of the two-dimensional diffraction grating is arranged to result in a grating efficiency map that suppresses grating efficiencies of the (n, m)th diffraction orders wherein n±m is an even number except the (0, 0)th diffraction order; (claim 35) wherein a geometry of the two- dimensional diffraction grating is arranged to result in a grating efficiency map that suppresses a grating efficiency of one or more diffraction orders, the one or more diffraction orders being the (n, m)th diffraction orders wherein n±m is an even number; (claim 36) wherein a geometry of the two- dimensional diffraction grating is arranged to suppress the (±2, 0) and (0,±2) diffraction orders; (claim 38) wherein the geometry of the two-dimensional diffraction grating is arranged to suppress the (±1, ±1) diffraction orders  (¶ 52, 89-92 for ex.; in addition, nothing in the claims language is specific enough to limit the geometry to achieve the suppression, which is considered here as a mere intended result of diffraction suppression/reduction).  


Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).
10- Claims 30, 37, 39, 41-44 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fukuhara.

As to claims 30, 37, 39, 41-44, Fukuhara teaches the two-dimensional diffraction grating of claims 28, 36 and its corresponding design method of claim 40, wherein a geometry of the two- dimensional diffraction grating is arranged to result in a grating efficiency map that reduces a number of contributions above a threshold to a harmonic of a phase stepping signal (this limitation is considered as an intended result from the structure of the Fukuhara grating since it suppresses light in some directions and diffracts light into 2D orders as shown in Figs. 7, 9-10, 17-23) in response to the two-dimensional diffraction grating [[is]] being used with a first patterned region that comprises a one- dimensional diffraction grating or a two-dimensional checkerboard diffraction grating and (claim 37, 39, 42) wherein: the square array of through apertures are circular (¶ 50 ).
	Fukuhara does not teach expressly the two dimensional checkerboard diffraction grating with a 50% duty cycle (even though the grating in Figs. 8B-C show a duty cycle close to 50%); (claims 37, 39, 42) wherein: a ratio of the radius of the circular apertures to the distance between centers of adjacent apertures is approximately 0.3; (claim 39) wherein: a ratio of a radius of the circular apertures to a distance between centers of adjacent apertures is approximately 0.43.  
	However, from Figs. 2-3, one with ordinary skill in the art would appreciate the possibility of making a grating with a 50% duty cycle, i.e. the diameter of cell 322b over a cycle or a period between the centers of two adjacent cell 322b appears at around 50%). In this case, the radius of each cell would be 25% of the distance between two adjacent cells, i.e. one with ordinary skill in the art would find it obvious to design the grating so that the ratio is approximately 0.3 or 0.43, since it has been held that “In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). Similarly, a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skill in the art would have expected them to have the same properties (Titanium Metals Corporation of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); See MPEP 2144.05).” Moreover, and for the optical signal optimization of the diffracted orders, one with ordinary skill in the art would find it obvious to design the gratings with the claimed ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the product and method of making of Fukuhara general optimization requests so that the two dimensional checkerboard diffraction grating with a 50% duty cycle; wherein: a ratio of the radius of the circular apertures to the distance between centers of adjacent apertures is approximately 0.3; wherein: a ratio of a radius of the circular apertures to a distance between centers of adjacent apertures is approximately 0.43, with the advantage of optimizing the results of diffraction signals.

As to claims 43-44, Fukuhara teaches the method of claim 40.
Fukuhara does not teach expressly wherein: the selecting values for the at least one parameter comprises selecting values for the least one parameter that minimizes a grating efficiency of one or more diffraction orders, the one or more diffraction orders being the (n, m)th diffraction orders, wherein n±m is an even number, and the step of selecting values for the least one parameter involves selecting values for the least one parameter that minimizes a grating efficiency of the (±2, 0) and (0,±2) diffraction orders; (amended claim 44) wherein the selecting values for the least one parameter comprises selecting values for the least one parameter that minimizes a grating efficiency of the (±1, ±1) diffraction orders.  
However, in ¶ 46-49, 58, Fukuhara t considers geometrical parameters and diffraction formulas (¶ 46), based on the known grating diffraction formula (d sin  = m ; see reference in Conclusion that details the formula), which relates the angles () at which any order (m) can be measured or not measured (suppressed), given the light wavelength  used and the geometrical pitch of the grating, d. One with ordinary skill in the art would appreciate how to use this formula and the teachings of Fukuhara to design the geometrical characteristics of the grating and of the optical system, that enable the minimizing of efficiency of any arbitrary order in the two dimensional model.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the product and method of making of Fukuhara general optimization requests so that the selecting values for the at least one parameter comprises selecting values for the least one parameter that minimizes a grating efficiency of one or more diffraction orders, the one or more diffraction orders being the (n, m)th diffraction orders, wherein n±m is an even number, and the step of selecting values for the least one parameter involves selecting values for the least one parameter that minimizes a grating efficiency of the (±2, 0) and (0,±2) diffraction orders; wherein the selecting values for the least one parameter comprises selecting values for the least one parameter that minimizes a grating efficiency of the (±1, ±1) diffraction orders, with the advantage of optimizing the results of diffraction signals and eliminating/maintaining specific diffraction modes for wave-front aberration measurement.

11- Claims 33-34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fukuhara in view of Lin et al. (PGPUB No. 2013/0312822).

As to claims 33-34, Fukuhara teaches the two-dimensional diffraction grating of claim 32.
Fukuhara does not teach expressly wherein the square array of through-apertures are generally octagonal, being formed from a square that is orientated at 45o to the axes of the square array of through-apertures and having a diagonal dimension that matches a distance between the centres of adjacent through-apertures, each of the four corners of the square having been truncated so as to form a generally rectangular connecting portion of the substrate between each pair of adjacent through apertures; (claim 29) wherein a width of the generally rectangular connecting portion of the substrate between each pair of adjacent through apertures is approximately 10% of the distance between centers of adjacent through-apertures.
However, octagonally shaped through holes in two dimensional grating structures is a well known product, see Lin (Abstract and Figs. 1-6 and ¶ 23, 25-26 for ex.) and the claim is considered herein as a product-by-process and the method steps to obtain the product are given patentability weight (See MPEP 2113. I). As to claim 29, the values of the hole dimensions in ¶ 24 do not preclude the claimed value of the distance, 10%, between the sides of adjacent holes, and one with ordinary skill in the art would find it obvious to use such a width/distance percentage for mere optimization purposes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the product and method of making of Fukuhara according to Lin and general optimization requests so that the square array of through-apertures are generally octagonal, being formed from a square that is orientated at 45o to the axes of the square array of through-apertures and having a diagonal dimension that matches a distance between the centres of adjacent through-apertures, each of the four corners of the square having been truncated so as to form a generally rectangular connecting portion of the substrate between each pair of adjacent through apertures; wherein a width of the generally rectangular connecting portion of the substrate between each pair of adjacent through apertures is approximately 10% of the distance between centers of adjacent through-apertures, with the advantage of optimizing the results of diffraction signals.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886